IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-16-00037-CV

JAMES NICHOLS, MELISSA NICHOLS,
MARTHA MOORE, AND EDWARD NICHOLS,
INDIVIDUALLY AND AS HEIRS OF THE
ESTATE OF MELODY NICHOLS,
                                                                    Appellants
    v.

STEVE MCKINNEY,
                                                                    Appellee


                               From the 40th District Court
                                   Ellis County, Texas
                                  Trial Court No. 89372


                                            ORDER

         Appellee’s Unopposed Motion for Extension of time to file Motion for Rehearing,

filed on March 29, 2018, is granted. Appellee’s motion for rehearing is due April 30, 2018.

                                               PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Judge Towslee-Corbett1
Motion granted
Order issued and filed April 4, 2018


1
 The Honorable Reva Towslee Corbett, Judge of the 335th District Court of Bastrop, Burleson, Lee, and
Washington Counties, sitting by assignment of the Chief Justice of the Texas Supreme Court pursuant to
section 74.003(h) of the Government Code. See TEX. GOV'T CODE ANN. § 74.003(h) (West 2013).